Title: James Pleasants to Thomas Jefferson, 25 August 1817
From: Pleasants, James
To: Jefferson, Thomas


          
            Dear Sir,
            Goochland
25th Augt 1817
          
          Your letter covering a subscription paper to the Central college reached me at our last court. on that day also I received a letter from General Cocke on behalf of the visitors, directed to my self and several other citizens of this county, who were associated with me, empowering us to solicit subscriptions for the benefit of the institution. Five of us out of seven, were at court, and had a meeting on the subject of the letter, and agreed upon a mode of proceeding. We were strongly impressed with the benefits which would arise from an institution established in that part of the country, under such regulations as the one contemplated will no doubt be placed. The healthfulness & cheapness of the Country are also strong recommendations. Most of the old institutions are so high in the expences attending, that it amounts to a prohibition to parents of small property. I am much in hopes we shall be able to make a respectable collection, though do not anticipate any thing like what has been done in Albemarle. A Copy of the subscription list was sent us, and we were impressed with the opinion that it was very liberal indeed. The subscriptions here will I think be all payable in the 4 instalments, which plan has I think enhanced the amount considerably, & will continue to do so. With sentiments of highest respect, I am dear Sir yr obt &c
          
            James Pleasants jr
          
        